              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00302-MR
           [CRIMINAL CASE NO. 1:16-cr-00051-MR-WCM-2]


SAMUEL ZUNIGA MEDINA,            )
                                 )
              Petitioner,        )
                                 )
vs.                              )              ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
              Respondent.        )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion to

Supplement his Motion to Vacate, filed pursuant to 28 U.S.C. § 2255. [Doc.

5]. For the following reasons, the Court denies the motion.

   Petitioner pleaded guilty to conspiracy to distribute methamphetamine

and was sentenced to 188 months of imprisonment. [Crim. Case No. 1:16-

cr-00051-MR-WCM-2 (“CR”), Doc. 125: Judgment]. Petitioner appealed,

and the Fourth Circuit subsequently dismissed the appeal. [CR Doc. 138].

Petitioner filed the pending motion to vacate on October 25, 2018, raising a

claim of ineffective assistance of counsel and a claim for a due process

violation. [Doc. 1]. After the Government filed its Response, Petitioner filed

the pending motion to supplement, seeking relief under the First Step Act of
2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted Dec. 21, 2018).

Petitioner contends that he is eligible for a sentence reduction under Section

402(a) of the Act, “relating to the broadening of existing safety valve.” [Doc.

5 at 1].

      Petitioner is not entitled to relief under Section 2255 through his motion

to supplement. Petitioner purports to raise a claim that is in substance one

of sentencing relief under 18 U.S.C. § 3852(c)(1)(B), and Petitioner must

seek such relief on this claim, if at all, by filing a motion in his criminal case.

Thus, the Court will deny Petitioner’s motion without prejudice to Petitioner

to bring a motion for reduction of sentence in his underlying criminal action.

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion to

Supplement [Doc. 5] is denied without prejudice to Petitioner to bring a

motion for reduction of sentence in his underlying criminal action.

      IT IS SO ORDERED.

                               Signed: February 5, 2019




                                           2
